Citation Nr: 1829408	
Decision Date: 06/07/18    Archive Date: 06/27/18

DOCKET NO.  14-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oderah Nwaeze, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  He received the Combat Infantryman Badge, among other decorations, for this service.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.

In November 2016, the Board denied the Veteran's claim for an increased rating for PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2017, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The Veteran provided testimony at a May 2015 Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary for further development of the record.

The joint motion for remand filed by the parties states that the parties agree that the Board erred when it determined the VA's duty to assist had been satisfied.  Specifically, it states that there were medical treatment records that existed but had not been associated with the Veteran's claims file that should have been considered in adjudicating the Veteran's claim.  Specifically, the joint motion lists the following records as not being associated with the claims file at the time the Board issued its November 2016 decision: VA treatment records from the VA Medical Center in Salem, Virginia from October 2012 to September 2016 and group therapy treatment records from the Roanoke, Virginia Vet Center "prior to April 2012, and the same categories of records from approximately April 2013 through September 2016."

The Board has reviewed the Veteran's file and finds that VA treatment records from 1996 to April 2017 are currently associated with the Veteran's claims file.  Vet Center records from September 2012 to June 2014 are also associated with the file.

As there are no Vet Center records from after June 2014, and the joint motion for remand suggests that subsequent records may exist, the Board finds that a remand is necessary for any such records to be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all Vet Center treatment records for the Veteran from June 2014 to present and associate with the Veteran's claims file.

2. Obtain VA treatment records from April 2017. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




